                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY



BENNIE N. HUNT, JR.,
                                                    Civ. No. 18-11642 (KM)
               Plaintiff,
                                                            ORDER
          v.

U.S. POST OFFICE,

               Defendant.



      IT APPEARING that the Hon. Cathy L. Waldor, has filed a Report and
Recommendation (DE 27) that this case be dismissed for failure to effect
service, see Fed. R. Civ. P. 4(i), after issuance of an order to show cause and
being advised by the plaintiff that he did not wish to pursue the case; and

      IT FURTHER APPEARING that the deadline for objections to the Report
and Recommendation was February 16, 2021, see 28 U.S.C. § 636, D.N.J.
Local Civ. R. 7.1(c)(2), and that no such objection has been received; and

      THE COURT HAVING REVIEWED Judge Waldor’s Report and
Recommendation, and found no clear error of fact, abuse of discretion, or error
of law;

      IT IS this 25th day of May, 2021,

      ORDERED that the Report and Recommendation (DE 27) is AFFIRMED
and ADOPTED IN FULL; and it is further

      ORDERED that this action is DISMISSED WITHOUT PREJUDICE.

      The clerk shall close the file.

                                            /s/ Kevin McNulty
                                           __________________________________
                                              HON. KEVIN MCNULTY, U.S.D.J.
